Citation Nr: 0500082	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  04-05 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether [redacted]
 may be recognized as a helpless child of the 
veteran.

[Additional matters concerning compensation benefits for the 
veteran are addressed in a separate Board decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1944 to April 1946 and again from October 1950 to 
December 1951.  The veteran is in receipt of VA compensation 
benefits and has brought a claim for additional benefits on 
behalf of his son [redacted]
, claiming that he is permanently 
incapable of self-support.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The veteran resides 
in New Jersey and his claims file is under the jurisdiction 
of the Newark RO.  In December 2004, the veteran testified at 
a Travel Board hearing before the undersigned at the Newark 
RO.


FINDINGS OF FACT

1.  The veteran's son ([redacted]
) was born in January 1956 and 
attained the age of 18 in January 1974.

2.  It is not shown that [redacted]
 was permanently incapable of 
self-support by reason of physical or mental defect present 
when, or before, he attained age 18. 


CONCLUSION OF LAW

The criteria for establishing that the veteran's son, 
[redacted]
, is a helpless child are not met.  38 U.S.C.A. § 
101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  

The appellant has been advised of VA's duties to notify and 
assist in the development of the claim.  In November 2002, 
prior to the rating on appeal, the veteran was sent a VA Form 
20-8993 that specifically apprised him of the evidence 
necessary to establish that his son was a helpless child for 
VA benefits purposes.  By the July 2003 rating decision, a 
November 2003 letter from VA, and the January 2004 statement 
of the case (SOC), the veteran was fully notified of the 
evidence necessary to substantiate his claim.  While these 
documents did not mention the VCAA, they specifically 
informed the veteran of the duties mandated by the VCAA, with 
identification of the parties responsible for obtaining 
pertinent evidence.  Regarding notice content, in November 
2003 the veteran was specifically advised to tell VA about 
any additional evidence or information that he would like 
VA's help in obtaining.  There is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has offered to assist the 
veteran in obtaining any pertinent records, including records 
of private medical treatment, which may support his claim for 
benefits on behalf of his son.  No such records have been 
identified, and VA is not aware of any pertinent records that 
remain outstanding.  The veteran has identified the medical 
professional who currently treats his son and has indicated 
that his daughter could provide additional information 
regarding [redacted]
's condition.  However, [redacted]
's current 
psychiatric status is not a matter in dispute, and it is not 
necessary to obtain additional information from these 
identified sources.  VA's notice and assistance obligations 
are met.  The veteran and his son are not prejudiced by the 
Board's proceeding with appellate review.
II.  Factual Background 

The veteran's son, [redacted]
, was born in January 1956 and 
attained age 18 in January 1974.  
him and his wife since his 
birth.  [redacted]
In a December 2002 statement, the veteran indicated that 
[redacted]
 is not mentally incompetent, but completed his 
studies through his second year of college, then had a 
breakdown at the beginning of his third year.  He noted that 
[redacted]
 was unable to complete his studies, but constantly 
ran away.  After many years, he was found to be bipolar.  The 
veteran noted that further information regarding [redacted]
 
could be obtained through his daughter, a Director of Nurses 
at [redacted] Hospital in Chicago.  He enclosed 
a statement from a Dr. S.B., D.O., indicating that [redacted]
 is 
being treated at University Behavioral Healthcare, and is 
currently on disability and unable to maintain employment.  
The veteran noted that he has been providing financial 
support and housing for [redacted]
.   

In a statement dated in September 2003, the veteran indicated 
that [redacted]
 has been cared for by 
's troubles began in his high school and 
college years.  It took many years for doctors to discover 
that [redacted]
 has a bipolar disorder.  The veteran enclosed a 
copy of a May 2003 notice of award from the Social Security 
Administration (SSA), indicating that [redacted]
 met the medical 
requirements to receive Social Security benefits, and 
qualified for monthly disability benefits beginning in 
September 2001.  It was noted that [redacted]
 became disabled 
under SSA rules on January 19, 2001.

In a statement received in November 2003, the veteran 
indicated that additional information could be obtained from 
his daughter, a nurse and Director of Psychiatry at the [redacted]
Institute of Psychiatry at [redacted]University.

At the December 2004 Travel Board hearing, the veteran 
testified that his son was fine at 18 and seemed to be doing 
all right until his sophomore or junior year in college.  He 
testified further as to his son's current state.  

III.  Legal Criteria and Analysis

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  
Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of his 18th birthday.  It is that condition which 
determines whether entitlement to the status of "child" 
should be granted.  See Dobson v. Brown,  4 Vet. App. 443 
(1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
considered controlling.  Principal factors for consideration 
are: 1) that a claimant is earning his own support is prima 
facie evidence that he is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by his own efforts is provided with sufficient 
income for his reasonable support; 2) a child shown by proper 
evidence to have been permanently incapable of self-support 
prior to the date of attaining the age of 18 years, may be so 
held at a later date even though there may have been a short 
intervening period or periods when his condition was such 
that he was employed, provided the cause of incapacity is the 
same as that upon which the original determination was made 
and there were no intervening diseases or injuries that could 
be considered major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established; 3) employment of a child prior 
or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of  
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises doubt as to  whether 
they would render the average person incapable of self-
support, factors other than employment are for consideration.  
In such cases it should be considered whether the daily 
activities of the child in the home and community are 
equivalent to the activities of employment of any nature 
within the physical or mental capacity of the child which 
would provide sufficient income for reasonable support.  Lack 
of employment of the child either prior to the delimiting age 
or thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it was 
due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or friends; 
and 4) the capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  
38 C.F.R. § 3.356(b).

Here, while [redacted]
 clearly is currently disabled and 
dependent on the veteran and his wife, the evidence of record 
does not show that he was permanently incapable of self-
support by reason of mental or physical defect when he 
attained age 18, in 1974.  In fact, the veteran specifically 
indicated at the December 2004 hearing that [redacted]
 was fine 
at age 18.  Additionally, he had previously stated (in 
December 2002) that [redacted]
 was not mentally incompetent, but 
had been able to complete his first two years of college.  
[redacted]
's breakdown, as reported by the veteran, was not 
until the veteran's third year of college, at which point he 
was beyond age 18.  There is no evidence that a bipolar 
disorder was diagnosed before [redacted]
 became 18, and no 
evidence supporting a finding that [redacted]
 was permanently 
incapable of self-support by reason of mental or physical 
defect prior to attaining age 18.

Since it is neither shown, nor alleged, that [redacted]
 was 
permanently incapable of self support due to physical or 
mental impairment/defect before age 18, the law is 
dispositive in this matter, and the claim must be denied.  







ORDER

The appeal to establish [redacted]
 as a helpless child of the 
veteran is denied.  



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


